Exhibit 10.19 AMENDMENT TO THE SECURED PROMISSORY NOTES THIS AMENDMENT (this “Amendment”) is entered into on this 10th day of November, 2014 (the “Effective Date”) by and between Gilla Inc. (“Gilla”or the “Company”), and Gravitas Financial Inc. (“Gravitas”) to amend the terms of the CAD$500K Secured Promissory Note (the “Secured CDN Note”), dated February 13, 2014, and the US$100K Secured Promissory Note (the “Secured USD Note”), dated July 15, 2014, (collectively, the “Secured Promissory Notes”). RECITALS: A.On February 13, 2014, Gilla and Gravitas entered into the Secured CDN Note whereby the Company promised to pay Gravitas the aggregate unpaid principal amount of five hundred thousand Canadian dollars (CAD $500,000) on or before August 13, 2014, bearing an interest rate of 10% per annum, such Secured CDN Note attached hereto as Exhibit “A”. B.On July 15, 2014, Gilla and Gravitas entered into the Secured USD Note whereby the Company promised to pay Gravitas the aggregate unpaid principal amount of one hundred thousand United States dollars (US $100,000) on or before July 18, 2014, bearing an interest rate of 10% per annum, such Secured USD Note attached hereto as Exhibit “B”. C.Gilla and Gravitas intend to amend the maturity dates of the Secured Promissory Notes by entering into this Amendment. NOW, THEREFORE, for and in consideration of the mutual promises herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Gilla and Gravitas, intending to be legally bound hereby, agree as follows: 1.Recitals and Secured Promissory Notes. The foregoing recitals are true and correct and, together with the Secured Promissory Notes, attached hereto as Exhibit “A” and Exhibit “B”, are incorporated herein by this reference. 2.Maturity Dates. Gravitas and Gilla acknowledge and agree to extend the maturity dates of the Secured Promissory Notes to January 1, 2016. 3.Early Repayment. In the event that Gilla completes an equity raise greater than or equal to one million United States dollars (US $1,000,000) prior to the repayment of the Secured Promissory Notes, Gravitas shall have the ability to elect for an early repayment of the Secured Promissory Notes from the net proceeds of such equity raise. 4.Warrants. Upon execution of this Amendment, Gravitas shall receive two hundred and fifty thousand (250,000) fully vested purchase warrants (each a “Warrant” and collectively the “Warrants”), each Warrant entitling Gravitas tor purchase one (1) common share of Gilla, a publicly listed company trading on the OTCQB under the symbol “GLLA”. The Warrants shall have an exercise price of twenty United States cents (US $0.20) per share and shall expire on January 1, 2016. The securities, if exercised and issued, will be subject to the standard restrictions as required by the regulators, the stock exchange and the U.S. Securities and Exchange Commission. 5.Entire Agreement. The provisions of this Amendment along with the unaltered provisions of the Secured Promissory Notes, incorporated herein by reference, collectively constitutes the entire agreement (the “Entire Agreement”) between the parties with respect to its subject matter. All prior or contemporaneous oral and written agreements, memoranda and representations relating to Secured Promissory Notes are superseded by this Entire Agreement. 6.Amendments. The Entire Agreement may be amended only by a subsequent writing signed by authorized representatives of both parties hereto, indicating an intent to amend the Entire Agreement. 7.Counterparts. This Amendment may be executed by each party upon a separate counterpart, each of which shall be deemed an original and all of which together shall constitute one agreement. Facsimile signature pages shall be acceptable as originals. [signature page follows] 1 IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their duly authorized representatives as of the day and year first written above. GILLA INC. Date Per: /s/ J. Graham Simmonds J. Graham Simmonds CEO GRAVITAS FINANCIAL INC. Per: /s/ David Carbonaro David Carbonaro Director 2 Exhibit “A” [exhibit follows] 3 SECURED PROMISSORY NOTE CAD $500,000
